Bell, J.
1. “The authority of an agent to execute a sealed instrument must itself be under seal, although the instrument may evidence a contract not required by law to be under seal; and ratification of such instrument, to be binding upon the principal, must also be under seal.” Neely v. Stevens, 138 Ga. 305 (1) (75 S. E. 159). Furthermore, the agent’s authority to execute such an instrument must affirmatively appear. United Leather Co. v. Proudfit, 151 Ga. 403 (1) (107 S. E. 327).
2. Assuming that the instrument involved in this case, when presented to the plaintiff signed by the defendants but not signed by any person having authority to act' for the plaintiff, amounted to an offer by the defendants to enter into a contract with the plaintiff to rent the building, it was, nevertheless, an offer to enter into a contract under seal, and the act of the plaintiff in attaching his signature thereto, under the words “accepted and approved” but without a seal, did not constitute an acceptance of the offer as made and could not serve to consummate a legally binding contract. Monk v. McDaniel, 116 Ga. 108 (3) (42 S. E. 360). Under the facts and circumstances set forth in'the petition such act on the part of the plaintiff did not amount to a counter-offer to make a contract not under seal; hence the acceptance and retention of the instrument by the defendants would not effectuate a contract of that character.
3. Furthermore, the lessees having refused to enter, and having repudiated the alleged contract before the beginning of the lease term, the owner’s act of reletting the premises without notice to the lessees that such *380reletting was on their account operated to discharge the lessees from liability, if any ever existed. Whether the owner, by giving such notice, could have held the lessees liable for the difference in rents need not be decided in this case. Ledsinger v. Burke, 113 Ga. 74 (1) (38 S. E. 313); Rucker v. Tabor, 127 Ga. 101 (56 S. E. 124); Hurt v. Kibby, 4 Ga. App. 43 (60 S. E. 802); Gay v. Peak, 5 Ga. App. 583 (3) (63 S. E. 650).
Decided February 14, 1927.
4. The court did not err in sustaining the general demurrer and dismissing the petition.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Willingham, Wright & Covington, for plaintiff.
Maddox, Matthews & Owens, Denny & Wright, for defendants.